         Case 1:13-cr-00378-AJN Document 181 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                       8/4/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                 13-cr-378 (AJN)
  Louis Camper a/k/a Gauneem Abdullah,
                                                                     ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s motion compassionate release. The Government is

hereby ordered to respond to the motion by August 11, 2020. The Defendant may file a reply by

August 18, 2020.

       SO ORDERED.


Dated: August 4, 2020
       New York, New York

                                           __________________________________
                                                   ALISON J. NATHAN
                                                United States District Judge
